137 Mich. App. 769 (1984)
359 N.W.2d 560
KNAPP
v.
MORENO
Docket No. 72900.
Michigan Court of Appeals.
Decided October 1, 1984.
Jacobs & Engle, P.C. (by Jerry M. Engle), for plaintiff.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, and Patrick J. Devlin, Assistant Attorney General, for defendant.
Before: SHEPHERD, P.J., and CYNAR and S.D. BORMAN,[*] JJ.
CYNAR, J.
Plaintiff appeals as of right from a circuit court opinion and order granting defendant's motion for summary judgment, GCR 1963, 117.2(1), for failure of plaintiff to plead facts in avoidance of governmental immunity.
On February 12, 1981, plaintiff's decedent was admitted to the Ypsilanti Regional Psychiatric Hospital (YRPH) as a voluntary patient. She was interviewed on that date by defendant, a YRPH staff psychiatrist. Defendant noted a patient history of drug and alcohol abuse, multiple psychiatric hospitalizations and numerous suicide attempts. Defendant believed that plaintiff's decedent suffered from acute depression.
Plaintiff's decedent also manifested some adverse physiological symptoms and was placed by defendant in the hospital's intensive care unit for treatment of dehydration.
Plaintiff alleges that defendant was negligent in his management of plaintiff's case. Specifically, he charges that the decedent should have been subjected to thorough medical diagnostic tests on the *772 date of admission and that had this been done the decedent would properly have been transferred to a facility better equipped to treat her medical problems. Plaintiff also alleges that his decedent was improperly treated with a feeding tube and that during the course of treatment the tube was negligently moved. On February 14, 1981, Mrs. Knapp was transferred to St. Joseph Mercy Hospital in a comatose, unresponsive state, with aspiration pneumonia, adult respiratory distress syndrome and a temperature of 103 degrees. Her trachea allegedly contained large amounts of remnants from the tube feeding and purulent material. She died the same day. Defendant stated, in answer to interrogatories, that he did not treat Mrs. Knapp's physical problems, that he did not know who inserted the feeding tube in her, and that he was not involved in the decision to transfer Mrs. Knapp to St. Joseph Mercy Hospital.
Upon filing of plaintiff's complaint, defendant moved for summary judgment grounded upon governmental immunity. In granting defendant's motion, the court rejected plaintiff's contention that medical treatment rendered by a state psychiatric hospital was not a governmental function. The court further ruled that defendant was acting within the scope of his employment at the time of the alleged malpractice and hence was cloaked with official immunity.
A motion for summary judgment under GCR 1963, 117.2(1), alleging failure to state a claim upon which relief may be granted, is to be tested on the pleadings alone. The motion tests the legal basis of the complaint, not whether it can be factually supported. Mosqueda v Macomb County Youth Home, 132 Mich. App. 462, 474; 349 NW2d 185 (1984); Partrich v Muscat, 84 Mich. App. 724, *773 729; 270 NW2d 506 (1978). Where governmental immunity is involved, a plaintiff must plead facts in avoidance of immunity. Martin v Michigan, 129 Mich. App. 100; 341 NW2d 239 (1983); Armstrong v Ross Twp, 82 Mich. App. 77, 82; 266 NW2d 674 (1978). In this case we are concerned only with Dr. Moreno and hence with government employee immunity; other parties alleged to have been negligent are named defendants in a companion case brought in the Court of Claims.
Our first task is to identify the appropriate test governing individual immunity. Public employees are without statutory immunity, Tocco v Piersante, 69 Mich. App. 616, 621; 245 NW2d 356 (1976), lv den 399 Mich. 882 (1977), but are protected by an immunity arising at common law, Lockaby v Wayne County, 406 Mich. 65, 78; 276 NW2d 1 (1979); Fisher v Mental Health Dep't, 128 Mich. App. 72, 81; 339 NW2d 692 (1983). At this writing the Court of Appeals remains split on whether to use the discretionary/ministerial test or the scope-of-employment test. Compare Fisher, supra, and Layton v Quinn, 120 Mich. App. 708; 328 NW2d 95 (1982), with Young v Ann Arbor (On Rehearing), 125 Mich. App. 459; 336 NW2d 24 (1983), and Lewis v Beecher School System, 118 Mich. App. 105; 324 NW2d 779 (1982). The theoretical justifications underlying these competing tests have been extensively explored, and further debate would yield no dividends. It is our opinion that the scope-of-employment test should be used. Under this test, once it is determined that the government agency-employer was engaged in the exercise or discharge of a governmental function, the question becomes whether the defendant employee acted within the scope of his employment. Chivas v Koehler, 124 Mich. App. 195, 201; 333 NW2d 509 *774 (1983). See also Danley v Yuzon, 128 Mich. App. 228; 340 NW2d 79 (1983); Custard v McCue, 124 Mich. App. 612; 335 NW2d 104 (1983); Mason v Rosen, 124 Mich. App. 204; 333 NW2d 513 (1983).
Initially, we must determine whether in providing medical treatment for plaintiff's decedent the YRPH was engaged in the exercise or discharge of a governmental function. It has been established that the operation of a state mental hospital is a governmental function. Perry v Kalamazoo State Hospital, 404 Mich. 205; 273 NW2d 421 (1978); Martin, supra, pp 106-107. However, this Court must direct its attention to the specific activity which allegedly gave rise to the injury. Bokano v Wayne-Westland Community Schools, 114 Mich. App. 79; 318 NW2d 613 (1982). This activity is medical diagnosis and treatment. It is plaintiff's position that this activity should not be cloaked with immunity, even when performed in a state mental hospital, because it is not an activity that could effectively be accomplished only by the government. Fisher, supra, p 80. See also Feliciano v Dep't of Natural Resources, 97 Mich. App. 101; 293 NW2d 732 (1980).
We find a sufficient nexus between the medical care services of the YRPH and its function in treating the mentally ill, a recognized governmental function, so as to entitle persons offering the medical care services in the scope of their employment to immunity. Analytically helpful is Rouse v Michigan, 109 Mich. App. 21; 311 NW2d 144 (1981), lv den 414 Mich. 872 (1982), cited by defendant. There the plaintiff, a resident of the Michigan School for the Deaf, was allegedly assaulted by other students while in his dormitory room. The plaintiff sought to avoid the immunity defense by arguing that the residential operation of the *775 school was not a governmental function. The Rouse Court held that the operation of dormitories, not inherently a governmental function, was sufficiently related to the educational operation of the school so as to share its immunity.
In our case, because mental and physical pathology may sometimes be interrelated, and because mentally ill persons are as prone as other mortals to incidental serious illness or traumatic injury, we extend the immunity accorded state mental hospitals to the ancillary medical care activities of those hospitals.
Having found that a governmental function was being exercised, the question is merely whether defendant was acting within the scope of his employment. In this case plaintiff's complaint does not allege that defendant's actions were outside the scope of his employment.
The judgment of the trial court was correct. Although not essential to our decision, we believe that defendant's actions would be immune even if the discretionary/ministerial test were applied. See Adams v Northville State Hospital, 131 Mich. App. 583, 585; 345 NW2d 207 (1983).
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.